Exhibit 10.8

 

MEZZANINE GUARANTY

 

This Mezzanine Guaranty (“Guaranty”) is entered into as of December 31, 2008, by
CFP Residential, L.P., a Texas limited partnership, Kenneth J. Valach, an
individual, Bruce Hart, an individual, and J. Ronald Terwilliger, an individual
(collectively, the “Guarantor”) for the benefit of Behringer Harvard St. Rose
REIT, LLC, a Delaware limited liability company, and/or any subsequent holder of
the Note (the “Lender”).

 

RECITALS

 

A.                                   SW 131 St. Rose Mezzanine Borrower LLC, a
Delaware limited liability company (the “Borrower”) has requested that Lender
make one or more loans (structured as one loan, or as a senior loan and a junior
loan, or in another manner agreed on by the Mezzanine Lender and the Borrower)
in the aggregate amount of up to Twenty One Million Forty Three Thousand One
Hundred Ninety Seven and No/100 Dollars ($21,043,197) (the “Loan”).  The Loan
will be evidenced by a Senior Mezzanine Promissory Note and a Junior Mezzanine
Promissory Note from Borrower to Lender each dated as of the date of this
Guaranty (collectively, the “Note”).  As of the date of this Guaranty, the Note
will be secured by liens on the Land (as defined in the Loan Agreement) created
by subordinate deeds of trust, dated the same date as the Note, for the benefit
of Lender (each, a “Deed of Trust”), made by SW 132 St. Rose Senior Borrower
LLC, a Delaware limited liability company (“Mortgagor”), which is a wholly owned
subsidiary of Borrower.  Each Deed of Trust is referred to herein collectively
as the “Security Instrument.”

 

B.                                     The Loan is being made as more
particularly described in the Senior Mezzanine Loan Agreement and Junior
Mezzanine Loan Agreement, each dated as of the date of this Guaranty, between
Borrower and Lender (collectively, the “Loan Agreement”).  Borrower will cause
Mortgagor to construct on the Land (as defined in the Loan Agreement) the
Project (as defined in the Loan Agreement).

 

C.                                     The Project is to be constructed in
accordance with, and pursuant to the terms and conditions and requirements of,
the Loan Agreement and other Loan Documents.

 

D.                                    As a condition to making the Loan to
Borrower, Lender requires that the Guarantor execute this Guaranty.  Guarantor
has an economic interest in Borrower or will otherwise obtain a material
financial benefit from the Loan.

 

NOW, THEREFORE, in order to induce Lender to make the Loan to Borrower, and in
consideration thereof, the Guarantor hereby agrees, unconditionally and
irrevocably as follows:

 

1.                                       Defined Terms.  Unless otherwise
expressly defined herein, capitalized terms used in this Guaranty shall have the
meaning given to such terms in the Loan Agreement.

 

2.                                       Guaranteed Obligations.

 

(a)                                  As an inducement to Lender to extend or
continue to extend credit and other financial accommodations to Borrower,
Guarantor, for value received, does hereby unconditionally and absolutely
guarantee the prompt and complete performance and

 

-1-

--------------------------------------------------------------------------------


payment of the Guaranteed Obligations.  For purposes of this Guaranty, the term
“Guaranteed Obligations” shall mean (i) the “Completion Obligations” (as
hereinafter defined), and (ii) the “Bankruptcy Obligations” (as hereinafter
defined).

 

(i)                                     For purposes of this Guaranty, the term
“Completion Obligations” shall mean that (i) Guarantor will cause the Completion
of the Project in substantial accordance with the Plans, and in accordance with
the terms and conditions of the Loan Agreement and other Loan Documents, if for
any reason, or under any contingency, Mortgagor shall abandon construction of
the Project or shall fail to cause the Completion of the Project within the
construction time set forth in the Loan Agreement and Loan Documents, and
(ii) Guarantor will pay all cost overruns for construction of the Project.  In
the preceding sentence, “cost overruns” means costs of constructing the Project
that, in the aggregate, exceed the amount provided in the Construction Budget,
except that the following expenses shall not be included in calculating cost
overruns: operating deficits, taxes and, solely to the extent increased by force
majeure, construction interest.  “Completion” of the Project will occur upon the
issuance of the final certificate of occupancy; the receipt of evidence
reasonably satisfactory to Lender that no building has been constructed over any
easements or setback areas and no other improvements prohibited by the terms of
the easements or setbacks have been constructed within such easements or
setbacks, as applicable; the issuance of a certificate of substantial completion
from the Mortgagor’s architect; and receipt of a contractor’s release and the
receipt of lien waivers or similar evidence of payment from the general
contractor and all major subcontractors (i.e., subcontractors whose contract
amount exceeds $100,000) to Lender’s reasonable satisfaction; provided, however,
that if Senior Lender shall deem the Project to have reached Completion, then
Lender shall deem the Project to have reached Completion.

 

(ii)                                  For purposes of this Guaranty, the term
“Bankruptcy Obligations” shall mean all principal, interest and other amounts
due and owing by Borrower under the Note, the Security Instruments and any other
Loan Documents, but only if there is a filing of a voluntary bankruptcy or
insolvency proceeding of the Borrower prior to Completion.

 

(b)                                 Without limiting the rights and remedies of
Lender, if after the occurrence of an Event of Default and after Lender has so
requested, Guarantor does not promptly proceed with and diligently prosecute the
applicable Completion Obligations, then Lender may, at its option, without
notice to Guarantor or anyone else, cause Completion of the Project either
before or after commencement of foreclosure proceedings, and either on or before
the exercise of any other right or remedy of Lender against Borrower or
Guarantor, with such changes to the Plans that Lender deems necessary or
advisable to complete the Project, and Guarantor waives any right to contest
such necessary expenditures.  The amount of any and all expenditures made by
Lender for the foregoing purposes, to the extent they exceed the unexpended
portion of the Construction Budget shall bear interest from the date made until
repaid to Lender, at a rate per annum equal to the Interest Rate provided for in
the Note and, together with such interest, shall be due

 

-2-

--------------------------------------------------------------------------------


and payable by Guarantor to Lender upon demand.  Lender does not have and shall
never have any obligation to cause the Completion of the Project or take such
action.

 

3.                                       Survival.  The obligations of Guarantor
under this Guaranty shall survive any foreclosure proceeding, any foreclosure
sale, any delivery of any deed in lieu of foreclosure, and any release of record
of the Security Instruments.

 

4.                                       Guaranty of Performance and Payment. 
Guarantor’s performance and payment obligations under this Guaranty constitute a
guaranty of performance and payment and not merely a guaranty of collection.

 

5.                                       Present, Unconditional and Irrevocable
Guaranty; Waivers.  The obligations of Guarantor under this Guaranty shall be
performed without demand by Lender, other than as provided herein and shall be
present, unconditional, absolute and irrevocable irrespective of the
genuineness, validity, regularity or enforceability of the Note, the Security
Instruments, or any other Loan Document, and without regard to any other
circumstance which might otherwise constitute a legal or equitable discharge of
a surety or a guarantor.  This Guaranty shall be effective as a waiver of, and
Guarantor expressly waives, any and all rights to which Guarantor may otherwise
have been entitled under any suretyship laws in effect from time to time,
including (without limitation) any rights pursuant to Rule 31 of the Texas
Rules of Civil Procedure, Section 17.001 of the Texas Civil Practice and
Remedies Code, and Chapter 34 of the Texas Business and Commerce Code.  Without
limiting the generality of the foregoing, Guarantor hereby waives, to the
fullest extent permitted by law, diligence in collecting the Guaranteed
Obligations, presentment, demand for payment, protest, all notices with respect
to the Note and this Guaranty which may be required by statute, rule of law or
otherwise to preserve Lender’s rights against Guarantor under this Guaranty,
including notice of acceptance, notice of any amendment of the Loan Documents,
notice of the occurrence of any default or Event of Default, notice of intent to
accelerate, notice of acceleration, notice of dishonor, notice of foreclosure,
notice of protest, and notice of the incurring by Borrower of any obligation or
indebtedness.  Guarantor also waives, to the fullest extent permitted by law,
all rights to require Lender to (a) proceed against Borrower or any other
guarantor of Borrower’s payment or performance with respect to the Guaranteed
Obligations (an “Other Guarantor”), (b) if Borrower or any Other Guarantor is a
partnership, proceed against any general partner of Borrower or the Other
Guarantor, (c) proceed against or exhaust any collateral held by Lender to
secure the repayment of the Guaranteed Obligations, or (d) pursue any other
remedy it may now or hereafter have against Borrower, or, if Borrower is a
partnership, any general partner of Borrower.

 

6.                                       Valuation of the Property Upon
Foreclosure.  The following shall be the basis for the determination of the fair
market value of any property encumbered by the Deed of Trust (the “Mortgaged
Property”) as of the date of the foreclosure sale in proceedings governed by
Sections 51.003, 51.004 and 51.005 of the Texas Property Code (as amended from
time to time), to the extent those provision apply: (i) the Mortgaged Property
shall be valued in an “as is” condition as of the date of the foreclosure sale,
without any assumption or expectation that the Mortgaged Property will be
repaired or improved in any manner before a resale of the Mortgaged Property
after foreclosure; (ii) the valuation shall be based upon an assumption that the
foreclosure purchaser desires a resale of the Mortgaged Property for cash
promptly (but no

 

-3-

--------------------------------------------------------------------------------


later than twelve (12) months) following the foreclosure sale; (iii) all
reasonable closing costs customarily borne by the seller in commercial real
estate transactions should be deducted from the gross fair market value of the
Mortgaged Property, including, without limitation, brokerage commissions, title
insurance, a survey of the Property, tax prorations, attorneys’ fees, and
marketing costs; (iv) the gross fair market value of the Mortgaged Property
shall be further discounted to account for any estimated holding costs
associated with maintaining the Mortgaged Property pending sale, including,
without limitation, utilities expenses, property management fees, taxes and
assessments (to the extent not accounted for in (iii) above), and other
maintenance, operational and ownership expenses; and (v) any expert opinion
testimony given or considered in connection with a determination of the fair
market value of the Mortgaged Property must be given by persons having at least
five (5) years experience in appraising property similar to the Mortgaged
Property and who have conducted and prepared a complete written appraisal of the
Mortgaged Property taking into consideration the factors set forth above.

 

7.                                       Modification of Loan Documents.  At any
time or from time to time and any number of times, without notice to Guarantor
and without affecting the liability of Guarantor, (a) the time for payment of
the principal of or interest on the Guaranteed Obligations may be extended or
the Guaranteed Obligations may be renewed in whole or in part; (b) the time for
Borrower’s performance of or compliance with any covenant or agreement contained
in the Note, the Loan Agreement, the Security Instruments or any other Loan
Document, whether presently existing or hereinafter entered into, may be
extended or such performance or compliance may be waived; (c) the Maturity Date
may be accelerated as provided in the Note, the Security Instruments or any
other Loan Document; (d) the Note, the Loan Agreement, the Security Instruments
or any other Loan Document may be modified or amended by Lender and Borrower in
any respect, including an increase in the principal amount; and (e) any security
for the Guaranteed Obligations may be modified, exchanged, surrendered or
otherwise dealt with or additional security may be pledged or mortgaged for the
Guaranteed Obligations.

 

8.                                       Joint and Several Guaranty.  If more
than one person executes this Guaranty, the obligations of those persons under
this Guaranty shall be joint and several.  Lender, in its discretion, may
(a) bring suit against Guarantor, or any one or more of the Persons constituting
Guarantor, and any Other Guarantor, jointly and severally, or against any one or
more of them; (b) compromise or settle with any one or more of the Persons
constituting Guarantor, or any Other Guarantor, for such consideration as Lender
may deem proper; (c) release one or more of the Persons constituting Guarantor,
or any Other Guarantor, from liability; and (d) otherwise deal with Guarantor
and any Other Guarantor, or any one or more of them, in any manner, and no such
action shall impair the rights of Lender to collect from another Guarantor any
amount guaranteed by such other Guarantor under this Guaranty.  Nothing
contained in this paragraph shall in any way affect or impair the rights or
obligations of Guarantor with respect to any Other Guarantor.

 

9.                                       Subordination.  Any indebtedness of
Borrower held by Guarantor now or in the future (including but not limited to
(i) all debts and liabilities of Borrower to Guarantor whether the obligations
of Borrower are direct, contingent, primary, secondary, joint and several or
otherwise, whether the obligations are evidenced by note, contract, open account
or otherwise and irrespective of the creation of such debts or liabilities or
manner acquired by Guarantor, (ii) any dividends and payments pursuant to debtor
relief or insolvency proceedings referred to

 

-4-

--------------------------------------------------------------------------------


below and (iii) all liens, security interests, judgment liens, charges or other
encumbrances on Borrower’s assets securing payment thereof) is and shall be
subordinated to the Guaranteed Obligations, and upon the occurrence of an Event
of Default, but without reducing or affecting in any manner the liability of
Guarantor under the other provisions of this Guaranty, except to the extent that
such amounts are actually applied toward Borrower’s or Mortgagor’s obligations
under the Loan Documents, Guarantor shall not receive, or collect, directly or
indirectly any amount in connection with the foregoing.  If any amount is
received by Guarantor on such indebtedness of Borrower held by Guarantor at the
time an Event of Default exists, it shall be received by Guarantor in trust, as
trustee for Lender, and Guarantor agrees to pay such amounts promptly to
Lender.  In the event of receivership, bankruptcy, reorganization, arrangement
or other debtor relief or insolvency proceedings involving Borrower as debtor,
Lender shall have the right to prove its claims in any such proceeding so as to
establish its rights hereunder and shall have the right to receive directly from
the receiver, trustee or other custodian (whether or not an Event of Default
shall have occurred or be continuing under any of the Loan Documents), dividends
and payments that are payable upon any obligation of Borrower to Guarantor now
existing or hereafter arising, and to have all benefits of any security
therefor, until the Guaranteed Obligations have been fully and finally paid and
performed.  Guarantor hereby acknowledges and agrees that the foregoing
provisions shall be operative without the necessity of execution of any further
documents.  Notwithstanding the foregoing, upon the request of Lender, Guarantor
hereby agrees to execute a subordination agreement, in form and content
reasonably acceptable to Lender, evidencing the provisions of this Section 9.

 

10.                                 Waiver of Subrogation Rights.  Any right or
claim for subrogation or reimbursement against Borrower by reason of any payment
by Guarantor under this Guaranty, is subordinated to the Guaranteed Obligations
on the terms provided in Section 9 above, whether such right or claim arises at
law or in equity or under any contract or statute.

 

11.                                 No Discharge of Guarantor.  If any payment
by Borrower is held to constitute a preference under any applicable bankruptcy,
insolvency, or similar laws, or if for any other reason Lender is required to
refund any sums to Borrower, such refund shall not constitute a release of any
liability of Guarantor under this Guaranty.

 

12.                                 Financial Statements.  Guarantor agrees
that, until Completion, Guarantor will provide to Lender no later than
December 31 of each year a Collateral Value Statement for each of the Persons
constituting Guarantor dated as of the preceding June 30, prepared using
substantially the same methodology as the Collateral Value Statements of the
Guarantors dated as of June 30, 2008, with the exception that the capitalization
rate employed in establishing property values may be reduced to a rate not lower
than 6.5%.  Each such Collateral Value Statement shall be accompanied by a
certificate executed by the Person to whom such Collateral Value Statement
relates certifying that, to the knowledge of such Person, the Collateral Value
Statement fairly presents the collateral value of the assets shown in such
Collateral Value Statement determined on the same basis as described in the
notes to the Collateral Value Statements, dated as of June 30, 2008, qualified
as appropriate if the capitalization rate employed in establishing property
values is reduced as contemplated above.

 

13.                                 Representation and Warranty.  Guarantor
represents and warrants to Lender, jointly and severally, that (i) CFP
Residential, L.P., has the limited partnership power and

 

-5-

--------------------------------------------------------------------------------


authority to enter into this Guaranty, to incur the obligations provided for
herein, and to execute and deliver the same to Lender, (ii) when executed and
delivered, this Guaranty will constitute a valid and legally binding obligation
of each Guarantor, enforceable against such Guarantor in accordance with its
terms (subject to bankruptcy, insolvency, reorganization and similar laws and to
general principles of equity) and (iii) each Guarantor will directly or
indirectly benefit from the Loan.

 

14.                                 Counterparts.  This Guaranty may be executed
in one or more counterparts, each of which shall be deemed an original, and all
of which, when taken together, shall constitute one and the same instrument. 
The persons comprising Guarantor may execute different counterparts of this
Guaranty.

 

15.                                 Notices.  Any notice, election,
communication, request, approval or other document or demand required or
permitted under this Guaranty shall be in writing.  Each notice, election,
communication, request, approval or other document or demand shall be addressed
to the intended recipient, in the case of Lender, at its address set forth in
the Loan Agreement or, in the case of a Guarantor, at its address set forth on
the signature page of this Guaranty.  Each notice, election, communication,
request, approval or other document or demand shall be deemed given on the
earliest to occur of (1) the date when the notice is received by the addressee;
(2) the first Business Day after the notice is delivered to a recognized
overnight courier service, with arrangements made for payment of charges, for
next Business Day delivery; or (3) the third Business Day after the notice is
deposited in the United States mail with postage prepaid, certified mail, return
receipt requested.  As used in this Section 15, the term “Business Day” means
any day other than a Saturday, a Sunday or any other legal holiday.  Any party
to this Agreement may change the address to which notices intended for it are to
be directed by means of notice given to the other party in accordance with this
Section 15.

 

16.                                 Assignment by Lender.  Lender may assign its
rights under this Guaranty in whole or in part and, upon any such assignment,
all the terms and provisions of this Guaranty shall inure to the benefit of such
assignee to the extent so assigned. The terms used to designate any of the
parties herein shall be deemed to include the estate, legal representatives,
successors and assigns of such party.

 

17.                                 Entire Agreement.  This Guaranty and the
other Loan Documents represent the final agreement between the parties and may
not be contradicted by evidence of prior, contemporaneous or subsequent oral
agreements. There are no unwritten oral agreements between the parties.  All
prior or contemporaneous agreements, understandings, representations, and
statements, oral or written, are merged into this Guaranty and the other Loan
Documents.  Guarantor acknowledges that it has received a copy of the Note and
all other Loan Documents.  Neither this Guaranty nor any of its provisions may
be waived, modified, amended, discharged, or terminated except by an agreement
in writing signed by the party against which the enforcement of the waiver,
modification, amendment, discharge, or termination is sought, and then only to
the extent set forth in that agreement.

 

18.                                 Governing Law.  This Guaranty shall be
governed by, and construed in accordance with, the substantive law of the State
of Texas without regard to the application of choice of law principles.

 

-6-

--------------------------------------------------------------------------------


19.                                 SUBMISSION TO JURISDICTION/SERVICE OF
PROCESS.  GUARANTOR HEREBY IRREVOCABLY SUBMITS TO THE PERSONAL JURISDICTION OF
THE STATE COURTS OF THE STATE OF TEXAS LOCATED IN DALLAS COUNTY, TEXAS FOR THE
PURPOSES OF ANY SUIT, ACTION OR OTHER PROCEEDING ARISING OUT OF OR BASED UPON
THIS GUARANTY, THE SUBJECT MATTER HEREOF, OR THE LOAN. GUARANTOR TO THE EXTENT
PERMITTED BY APPLICABLE LAW (A) HEREBY WAIVES, AND AGREES NOT TO ASSERT, BY WAY
OF MOTION, AS A DEFENSE, OR OTHERWISE, IN ANY SUCH SUIT, ACTION OR OTHER
PROCEEDING BROUGHT IN THE ABOVE-NAMED COURTS ANY CLAIM THAT IT IS NOT SUBJECT
PERSONALLY TO THE JURISDICTION OF SUCH COURTS, THAT THE SUIT, ACTION OR
PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM, THAT THE VENUE OF THE SUIT,
ACTION OR PROCEEDING IS IMPROPER OR THAT THIS GUARANTY, THE SUBJECT MATTER
HEREOF, OR THE LOAN (AS APPLICABLE) MAY NOT BE ENFORCED IN OR BY SUCH COURT AND
(B) HEREBY WAIVES THE RIGHT TO REMOVE ANY SUCH ACTION, SUIT OR PROCEEDING
INSTITUTED BY LENDER IN STATE COURT TO FEDERAL COURT, OR TO REMAND AN ACTION
INSTITUTED IN FEDERAL COURT TO STATE COURT (UNLESS THE FEDERAL COURT HAS NO
SUBJECT MATTER JURISDICTION).  EACH GUARANTOR HEREBY CONSENTS TO SERVICE OF
PROCESS BY MAIL AT THE ADDRESS TO WHICH NOTICES ARE TO BE GIVEN TO IT PURSUANT
HERETO, BUT SERVICE WILL BE EFFECTIVE ONLY UPON DELIVERY.  GUARANTOR AGREES THAT
ITS SUBMISSION TO JURISDICTION AND CONSENT TO SERVICE OF PROCESS BY MAIL IS MADE
FOR THE EXPRESS BENEFIT OF LENDER AND ITS ASSIGNS.  FINAL JUDGMENT AGAINST
GUARANTOR IN ANY SUCH ACTION, SUIT OR PROCEEDING SHALL BE CONCLUSIVE, AND MAY BE
ENFORCED IN ANY OTHER JURISDICTION (X) BY SUIT, ACTION OR PROCEEDING ON THE
JUDGMENT, A CERTIFIED OR TRUE COPY OF WHICH SHALL BE CONCLUSIVE EVIDENCE OF THE
FACT AND OF THE AMOUNT OF INDEBTEDNESS OR LIABILITY OF GUARANTOR THEREIN
DESCRIBED, OR (Y) IN ANY OTHER MANNER PROVIDED BY OR PURSUANT TO THE LAWS OF
SUCH OTHER JURISDICTION.  LENDER MAY AT ITS OPTION BRING SUIT, OR INSTITUTE
OTHER JUDICIAL PROCEEDINGS, AGAINST GUARANTOR OR ANY OF ITS ASSETS IN ANY STATE
OR FEDERAL COURT OF THE UNITED STATES OR OF ANY COUNTRY OR PLACE WHERE THE
SUBMITTING PARTY OR SUCH ASSETS MAY BE FOUND.

 

20.                                 WAIVER WITH RESPECT TO DAMAGES.  GUARANTOR
ACKNOWLEDGES THAT LENDER DOES NOT HAVE ANY FIDUCIARY RELATIONSHIP WITH, OR
FIDUCIARY DUTY TO, GUARANTOR ARISING OUT OF OR IN CONNECTION WITH THIS GUARANTY
OR ANY OTHER LOAN DOCUMENT, AND THE RELATIONSHIP BETWEEN LENDER AND GUARANTOR,
IN CONNECTION HEREWITH AND THEREWITH IS SOLELY THAT OF GUARANTOR OF A DEBTOR AND
CREDITOR.  TO THE EXTENT PERMITTED BY APPLICABLE LAW, GUARANTOR AND LENDER EACH
SHALL NOT ASSERT, AND GUARANTOR AND LENDER EACH HEREBY WAIVES, ANY CLAIMS
AGAINST THE OTHER, ON ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT,
CONSEQUENTIAL OR PUNITIVE DAMAGES

 

-7-

--------------------------------------------------------------------------------


(AS OPPOSED TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR
AS A RESULT OF, THIS GUARANTY, ANY OTHER LOAN DOCUMENT, ANY AGREEMENT OR
INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY.

 

21.                                 Liability.

 

(a)                                  Notwithstanding anything in this Guaranty
to the contrary, Lender shall look for satisfaction of the obligations of a
Guarantor under this Guaranty only to the following real and personal property
of such Guarantor (the “Available Assets”):

 

(1)                                                                                 
the legal and beneficial interests of such Guarantor in any entity that is, at
the time of enforcement of this Guaranty, (i) engaged in the business of
holding, constructing, developing or providing property management or overhead
services for real estate designed for residential use in the United States and
(ii) affiliated in any way with Trammell Crow Residential Company, or any
subsidiary thereof or any successor or assign of all or substantially all of the
assets thereof; and

 

(2)                                                                                 
any receivables due the Guarantors from any entity described in the foregoing
item (1).

 

Except for the Available Assets, Lender shall not look to a Guarantor’s tangible
or intangible real and personal property (including cash, cash equivalents,
securities, partnership interests, receivable or similar intangible personal
property) for satisfaction of any Guarantor’s obligations under this Guaranty. 
Subject to Section 21(b), Lender may not look to the tangible or intangible
proceeds of any assets of a Guarantor, including proceeds of the Available
Assets, except as specifically provided in paragraph (2) above.

 

(b)                                 Notwithstanding the limitations in
Section 21(a), Lender may look to proceeds of Available Assets realized by a
Guarantor (i) after the Aggregate Collateral Value, as reported in the annual
Collateral Value Statements prepared for the Guarantors, is less than
$80,000,000 or (ii) as a result of a transaction that causes the Aggregate
Collateral Value to be less than $80,000,000.  As used in this paragraph, the
term “Aggregate Collateral Value” means the aggregate value of the Available
Assets as calculated on the basis provided in the notes to the Collateral Value
Statements of the Guarantors dated as of June 30, 2008, with the exception that
the capitalization rate employed in establishing property values may be reduced
to a rate not lower than 6.5% at the option of Guarantor.  However,
notwithstanding this Section 21(b), in no event will Lender be entitled to
satisfy any obligation of a Guarantor from any of the following assets
(collectively, “Excluded Assets”): (i) the personal residences of the Guarantor,
(ii) the Guarantor’s nonbusiness real estate, including rural, vacation and
resort property, up to $1,000,000 in value, (iii) the Guarantor’s personal
automobiles and other tangible personal property, including household goods,
clothing, silverware, gems, jewelry and works of art, not to exceed $1,500,000
in values, (iv) the interests listed in Section 21(c) and (v) proceeds of
Excluded Assets.

 

-8-

--------------------------------------------------------------------------------


(c)                                  In no case may Lender look to any of the
following owned by a Guarantor (even if it otherwise would be available under
the terms of this Section 21) or any proceeds thereof: stock in AvalonBay
Communities, Inc., units in Avalon DownREIT V, L.P., stock in Gables Residential
Trust, units in Gables Realty Limited Partnership, units in Equity Residential
Properties Trust, units in ERP Operating Limited Partnership, stock in BRE
Properties, Inc, units in BRE Property Investors, LLC, units in AMLI Residential
Property Trust, units in AMLI Residential Properties, L.P., units in Merry Land
DownREIT I, L.P., ownership in J. Ronald Terwilliger Grantor Trust, stock in JRT
Holdings, Inc., ownership in Terwilliger Partners, LLLP and interests in TCR
Affordable Housing Limited Partnership.

 

(d)                                 The term “residential” as used in this
Section 21 means single family and multi family dwellings, residential land/lot
developments, and senior living communities.

 

(e)                                  If the collective aggregate value of the
Available Assets of the Guarantor, as reported in the Collateral Value Statement
delivered under Section 12 (prepared using substantially the same methodology as
the Collateral Value Statements of the Guarantors dated as of June 30, 2008,
with the exception that the capitalization rate employed in establishing
property values may be reduced to a rate not lower than 6.5%) falls to less than
$80,000,000 and if the Guarantor, Mortgagor and/or Borrower fail to correct such
deficiency within 30 days following delivery of a deficiency notice from Lender,
then such failure shall, at the option of Lender, constitute an Event of Default
on the part of Borrower under the Loan Documents.  Guarantor, Mortgagor and/or
the Borrower shall have the right to correct any deficiency in Available Assets
by (i) obtaining and delivering to Lender one or more new guaranties, each of
which shall be in the form and content substantially the same as this Guaranty
from one or more persons whose Available Assets  are sufficient to correct the
deficiency, (ii) delivering to Lender and thereafter maintaining in full force
and effect (for so long as the deficiency exists) an unconditional and
irrevocable letter of credit, in a face amount sufficient to correct the
deficiency, naming Lender as beneficiary, and otherwise in form and content and
issued by an institution acceptable to Lender in the exercise of good faith
business judgment, or (iii) the amendment of this Guaranty (in form and
substance acceptable to Lender in the exercise of its good faith business
judgment) in such a manner such that the definition of Available Assets is
expanded to include  additional assets that are not then included in the
definition of Available Assets, sufficient to correct the deficiency and
otherwise acceptable to Lender in its good faith business judgment.

 

22.                                 Change of Address.  Guarantor (or each
Guarantor, if more than one) agrees to notify Lender (in the manner for giving
notices provided in Section 15 above) of any change in Guarantor’s address
within a reasonable time after such change of address occurs.

 

23.                                 Successors and Assigns.  This Guaranty shall
be binding upon Guarantor and Guarantor’s executors, personal representatives,
successors and assigns and shall inure to the benefit of Lender and its
successors and assigns.

 

-9-

--------------------------------------------------------------------------------


24.                                 Attorney’s Fees.  If it becomes necessary
for Lender to employ counsel to enforce the obligations of Guarantor hereunder,
Guarantor agrees to pay the reasonable attorneys’ fees and expenses incurred by
Lender in connection therewith.

 

25.                                 WAIVER OF JURY TRIAL.  GUARANTOR AND LENDER
EACH (A) AGREES NOT TO ELECT A TRIAL BY JURY WITH RESPECT TO ANY ISSUE ARISING
OUT OF THIS GUARANTY OR THE RELATIONSHIP BETWEEN THE PARTIES AS GUARANTOR AND
LENDER THAT IS TRIABLE OF RIGHT BY A JURY AND (B) WAIVES ANY RIGHT TO TRIAL BY
JURY WITH RESPECT TO SUCH ISSUE TO THE EXTENT THAT ANY SUCH RIGHT EXISTS NOW OR
IN THE FUTURE.  THIS WAIVER OF RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN BY
EACH PARTY, KNOWINGLY AND VOLUNTARILY WITH THE BENEFIT OF COMPETENT LEGAL
COUNSEL.

 

[Signature Pages Follow]

 

-10-

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Guarantor has signed and delivered this Guaranty or has
caused this Guaranty to be signed and delivered by its duly authorized
representative.

 

 

GUARANTOR:

 

 

 

CFP Residential, L.P., a Texas limited partnership

 

 

 

 

By:

Crow Family, Inc., a Texas corporation, its general partner

 

 

 

 

 

 

 

 

By:

/s/ Harlan R. Crow

 

 

 

Harlan R. Crow, Chief Executive Officer

 

--------------------------------------------------------------------------------


 

 

Kenneth Valach, an individual

 

 

 

 

 

 

 

 

/s/ Kenneth Valach

 

--------------------------------------------------------------------------------


 

 

J. Ronald Terwilliger, an individual

 

 

 

 

 

 

 

 

/s/ J. Ronald Terwilliger

 

--------------------------------------------------------------------------------


 

 

Bruce Hart, an individual

 

 

 

 

 

 

 

 

/s/ Bruce Hart

 

--------------------------------------------------------------------------------